            Case 3:16-md-02741-VC Document 3385 Filed 04/16/19 Page 1 of 1



 1
                                     UNITED STATES DISTRICT COURT
 2
                                 NORTHERN DISTRICT OF CALIFORNIA
 3
     This document relates to:                        )   MDL No. 2741
 4                                                    )
                                                      )   Case No. 16-md-02741-VC
 5 EDWIN HARDEMAN, an Individual,                     )
                                                      )
 6                          Plaintiff,                )   [PROPOSED] ORDER RE: RESPONSES TO
     v.                                               )   PRETRIAL ORDER NO. 91
 7                                                    )
     MONSANTO COMPANY                                 )
 8                                                    )
                            Defendant.                )
 9                                                    )
                                                      )
10                                                    )
     Case No. 3:16-cv-000525-VC                       )
11                                                    )
12
            The Court, having reviewed Aimee H. Wagstaff’s Declaration in Response to Pretrial Order
13
     No. 91, filed April 10, 2019, and for good cause shown, hereby GRANTS the request and ORDERS
14
     that the attorneys identified in Ms. Wagstaff’s Declaration may serve their written response ex parte
15
     and in camera via e-mail to the Court’s chambers.
16

17

18
     Date: April 16, 2019                       _____________________________________
19                                              HON. VINCE CHHABRIA
                                                UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26
27

28
